BarNhill, J.,
dissenting in part: Tbe defendant’s automobile collided with tbe prosecuting witness as she attempted to cross a heavily traveled street in North Wilkesboro in tbe middle of a block, or else she was walking along tbat part of tbe highway provided for vehicles. If she was walking along tbe highway she was on tbe wrong side. As it was unlawful for her to attempt to cross at tbat point, tbe defendant was under no duty to anticipate tbat a pedestrian would appear from behind a line of traffic to bis left and walk into bis line of traffic. Neither was it bis duty to anticipate tbat a pedestrian would choose to walk along and upon tbe wrong side of tbe vehicular portion of tbe street rather than on tbe sidewalk. There is no evidence of excessive speed on tbe part of tbe defendant. Indeed, tbe court dismissed on tbat count. There is no evidence of any other violation by him of tbe rules of tbe road other than tbat be failed to maintain a lookout commensurate with tbe conditions as they then existed. In my opinion, therefore, tbe demurrer to tbe evidence should have been sustained.
To be guilty of tbe violation of tbe provisions of G.S. 20-140 one must be guilty of conduct in tbe operation of bis vehicle which evidences a disregard for tbe rights and safety of others. Tbe record, considered in tbe light most favorable to the State, discloses simple negligence and nothing more. Tbis is not sufficient to sustain an indictment under G.S. 20-140.
Barring a dismissal, tbe error in tbe charge discussed in tbe majority opinion necessitates a new trial.
WinboeNE and DeNNY, JJ., concur in dissent.